—Order, Supreme Court, New York County (Milton Tingling, J.), entered January 9, 2002, which, *163in an action for personal injuries sustained when plaintiff was struck by defendant’s car in a parking lot in Sullivan County, denied defendant’s motion pursuant to CPLR 510 (3) to change venue from New York County to Sullivan County, unanimously affirmed, without costs.
The motion was properly denied since defendant’s initial papers in support thereof do not identify a single witness who would be inconvenienced by having to travel to New York County. The requested change of venue is grounded upon a police accident report listing a witness who resides in Liberty, Sullivan County and the fact that plaintiff received medical treatment in Sullivan County; these factors alone are insufficient (see, Iassinski v Vassiliev, 220 AD2d 372, 372-373). In any event, were we to consider the witness names and description of anticipated testimony first appearing in defendant’s reply papers (but see, Barbot v Nagabushana, 235 AD2d 289), we would also find such insufficient since, among other things, there is no indication that the witnesses were ever contacted (see, Carrozza v Galleria Mall, 292 AD2d 279). Concur— Andrias, J.P., Rosenberger, Wallach, Rubin and Gonzalez, JJ.